Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to the Amendment dated October 14, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Amendment
Election/Restrictions
This application contains claims 29-31 drawn to an invention nonelected without traverse in the reply filed on September 1, 2020. A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action

Claim Rejections - 35 USC § 102/103
Claims 1 and 4-8 have been rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Eckles et al. (US Patent Application Publication No. 2007/0023280 A1) in view of Yasuda et al. (US Patent No. 4,983,263).
The rejection of claims 1 and 4-8 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Eckles et al. in view of Yasuda et al. has been withdrawn in view of Applicant’s amendment.


Claim Rejections - 35 USC § 103
I.	Claim 9 has been rejected under 35 U.S.C. 103 as being unpatentable over Eckles et al. (US Patent Application Publication No. 2007/0023280 A1) in view of Yasuda et al. (US Patent No. 4,983,263) as applied to claims 1 and 4-8 above, and further in view of in view of Arzt et al. (US Patent Application Publication No. 2009/0107845 A1) and Sonntag et al. (US Patent No. 6,652,728).
	The rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Eckles et al. in view of Yasuda et al. as applied to claims 1 and 4-8 above, and further in view of in view of Arzt et al. and Sonntag et al. has been withdrawn in view of Applicant’s amendment.

II.	Claim 34 has been rejected under 35 U.S.C. 103 as being unpatentable over Eckles et al. (US Patent Application Publication No. 2007/0023280 A1) in view of Yasuda et al. (US Patent No. 4,983,263) as applied to claims 1 and 4-8 above.
	The rejection of claim 34 under 35 U.S.C. 103 as being unpatentable over Eckles et al. in view of Yasuda et al. as applied to claims 1 and 4-8 above has been withdrawn in view of Applicant’s amendment.

III.	Claims 10, 13-15 and 35 have been rejected under 35 U.S.C. 103 as being unpatentable over Eckles et al. (US Patent Application Publication No. 2007/0023280 A1) in view of Yasuda et al. (US Patent No. 4,983,263).
	The rejection of claims 10, 13-15 and 35 under 35 U.S.C. 103 as being unpatentable over 

Eckles et al. in view of Yasuda et al. has been withdrawn in view of Applicant’s amendment.

IV.	Claim 16 has been rejected under 35 U.S.C. 103 as being unpatentable over Eckles et al. (US Patent Application Publication No. 2007/0023280 A1) in view of Yasuda et al. (US Patent No. 4,983,263) as applied to claims 10, 13-15 and 35 above, and further in view of Arzt et al. (US Patent Application Publication No. 2009/0107845 A1) and Sonntag et al. (US Patent No. 6,652,728).
	The rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Eckles et al. in view of Yasuda et al. as applied to claims 10, 13-15 and 35 above, and further in view of Arzt et al. and Sonntag et al. has been withdrawn in view of Applicant’s amendment.

Continued Response
Claim Objections
Claim 10 is objected to because of the following informalities: 
Claim 10
	line 12, the word “provide” should be amended to the word -- provided --.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
I.	Claim(s) 1, 4-5, 7-8 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, 

in the alternative, under 35 U.S.C. 103 as obvious over Eckles et al. (US Patent Application Publication No. 2007/0023280 A1) in view of Deloye et al. (US Patent Application Publication No. 2016/0047056 A1), WO 2007/025606 (‘606) and WO 2016/169952 (‘952).
	Regarding claim 1, Eckles teaches an aqueous alkaline zinc-nickel-iron electroplating bath for depositing a ternary zinc-nickel-iron alloy on a substrate, the aqueous alkaline electroplating bath (= the electroplating bath can be an aqueous solution that is alkaline, having 
a pH that is preferably about 14) [page 3, [0033]] comprising:
• zinc ions and
• nickel ions [page 3, [0037]],
wherein the concentration of iron ions in the electroplating bath provided is from about 0.1 gram per liter to about 25 grams per liter (= the concentration of metal ions in the electroplating bath can be from about 0.1 to about 10 g/liter (about 100 to 10,000 ppm) [page 3, [0037]].
The bath of Eckles differs from the instant invention because Eckles does not disclose the following:
a.	A complex of an iron salt and an iron complexing agent, wherein the complex is formed prior to addition to the electroplating bath.
b.	Wherein the concentration of iron ions in the electroplating bath provided by the complex.
Eckles teaches that:
In accordance with yet another aspect of the invention, the additional metal ions can include any metal ion except that nickel ions cannot be used as the sole additional metal ions. 

In this aspect, the electroplating bath can comprise, for example, a mixture of zinc ions and iron ions, a mixture of zinc ions, nickel ions, and iron ions, but not a mixture of zinc ions and nickel ions. The source for these additional metal ions for the electroplating bath can be any suitable metal compound, which can be made soluble in an aqueous alkaline solution. The concentration of metal ions in the electroplating bath can be from about 0.1 to about 10 g/liter (about 100 to 10,000 ppm), more preferably in the range from about 0.1 g/liter to about 3 g/liter (about 100 ppm to about 3,000 ppm) [page 3, [0037]].

	Deloye teaches that:
Iron is introduced as ferrous or ferric salt, more preferably is the use of ferric salt like ferric Sulphate, ferric Chloride, ferric Oxide, ferric Nitrate (page 1, [0027]).

Ferrous or ferric ions have to complexed with appropriate complexing agents to be maintained in solution at very alkaline pH (>14). Amongst the various complexing agents, amines are the preferred ones and especially alkanolamines like MEA, DEA, TEA or N,N,N′,N′-tetrakis-(2-hydroxypropyl)-ethylenediamine. Polyols like sorbitol, mannitol can also be used as complexing agents for iron as well as mixtures of polyols and amines (page 1, [0028]).

	WO ‘606 teaches that for deposition of zinc alloys complexes of Fe, Co, Ni or Mn may be 
added in an amount of 0.01 to 50 g/l (page 6, lines 28-29).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bath described by Eckles with a complex of an iron salt and an iron complexing agent, wherein the complex is formed prior to addition to the electroplating bath, and wherein the concentration of iron ions in the electroplating bath provided by the complex because Eckles teaches that the source for iron ions for the electroplating bath can be any suitable metal compound, which can be made soluble in an aqueous alkaline solution where Deloye teaches that iron is introduced as ferrous or ferric salt which the ferrous or ferric ions have to complexed with appropriate complexing agents to be maintained in solution at very alkaline pH (>14) where WO ‘606 teaches adding complexes of Fe to alkaline baths for zinc or zinc alloy plating.

Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
WO ‘952 teaches that suitable sources of iron ions can be any water soluble ferric, ferrous salt and/or complex (page 16, lines 28-29).
c.	Wherein the aqueous alkaline zinc-nickel-iron electroplating bath is configured to deposit a ternary zinc-nickel-iron alloy containing 7 to 16 wt.% nickel, 0.5 to 8.0 wt.% iron, and the balance zinc.
The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the Eckles combination 
teaches a bath in a similar manner as presently claimed. Thus, the bath of the Eckels combination is configured to deposit a ternary zinc-nickel-iron alloy containing 7 to 16 wt.% nickel, 0.5 to 8.0 wt.% iron, and the balance zinc.
Furthermore, if the composition is physically the same, it must have the same properties. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable (MPEP § 2112.01(II)).
	Regarding claim 4, Eckles teaches an amount of a nickel complexing agent effective to keep the nickel ions soluble in the bath (= an amine) [page 3, [0041]].

	Regarding claim 5, Eckles teaches wherein the nickel complexing agent comprises at least one of an aliphatic amine, alkyleneimine, poly(alkyleneimine), polyamine, amino alcohol, carboxylic acids, or sodium or potassium salts thereof (= aliphatic amines) [page 3, [0041]].
	Regarding claim 7, Eckles teaches the aqueous alkaline zinc-nickel-iron electroplating bath being free of a polyoxyalkylene compound and a quaternary polymer (= the electroplating 
bath can also contain, in addition to the zinc and the additional metal ions, at least one additive commonly used in a zinc or zinc alloy electroplating bath that improves an aspect of the electroplating process) [page 3, [0038]].
	Regarding claim 8, Eckles teaches a brightener (= it will be understood by those skilled in the art that the electroplating bath may also contain other additives such as other brighteners) [page 4, [0046]].
	Regarding claim 34, WO ‘952 teaches wherein the iron salt comprises ferrous sulfate (= suitable sources of iron ions can be any water soluble ferric, ferrous salt and/or complex. Ferrous sulphate can be employed as an iron ion source) [page 16, line 28, to page 17, line 3].

II.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckles et al. (US Patent Application Publication No. 2007/0023280 A1) in view of Deloye et al. (US Patent Application Publication No. 2016/0047056 A1), WO 2007/025606 (‘606) and WO 2016/169952 (‘952) as applied to claims 1, 4-5, 7-8 and 34 above, and further in view of in view of Arzt et al. (US Patent Application Publication No. 2009/0107845 A1) and Sonntag et al. (US Patent No. 6,652,728).

	Eckles, Deloye, WO ‘606 and WO ‘952 are as applied above and incorporated herein.
	Regarding claim 9, the method of Eckles differs from the instant invention because Eckles does not disclose wherein the brightener comprises at least one of N-methylpyridinium-3-carboxylate or salt thereof (trigonelline), 1-benzylnicotinate, or sulfopropylpyridinium.
	Eckles teaches that the electroplating bath may also contain other additives such as 
other brighteners, and metal complexing agents (page 4, [0046]).
	Like Eckles, Arzt teaches an alkaline electroplating bath for depositing zinc alloys on substrates (page 1, [0001]). Conventional zinc alloy baths used in the alkaline electroplating bath are usually composed of 0.1-5 g/l aromatic or heteroaromatic brighteners (page 2, [0019] and [0024]).
Like Eckles, Sonntag teaches aqueous alkaline cyanide-free baths for the galvanic deposition of zinc or zinc alloy coatings on a substrate (col. 1, lines 10-12). A further additive is of a quaternary derivative of a pyridine-3-carboxylic acid of the formula B (col. 3, line 66, to col. 4, line 21). The addition of the further additive B and/or C produces a further improvement in the layer thickness distribution. The improvement in the gloss may be mentioned as a further advantage of the addition of the aforementioned derivatives B and C to the bath (col. 4, lines 31-35).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the brightener described by Eckles with wherein the brightener comprises at least one of N-methylpyridinium-3-carboxylate or salt thereof (trigonelline), 1-benzylnicotinate, or sulfopropylpyridinium because a quaternary 

derivative of a pyridine-3-carboxylic acid of the formula B improves the layer thickness distribution and gloss.
	Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141.03 and § 2164.03).
The motivation to combine prior art references can arise from the expectation that the 
prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

III.	Claims 10, 13-15 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckles et al. (US Patent Application Publication No. 2007/0023280 A1) in view of Yasuda et al. (US Patent No. 4,983,263), Deloye et al. (US Patent Application Publication No. 2016/0047056 A1), WO 2007/025606 (‘606) and WO 2016/169952 (‘952).
	Regarding claim 10, Eckles teaches an aqueous alkaline zinc-nickel-iron electroplating bath, comprising: 
• about 4 grams per liter to about 50 grams per liter of zinc (= the concentration of zinc ions in the electroplating bath can be from about 1 to 100 g/liter (about 1,000 ppm to about 100,000 ppm)) [page 3, [0034]]; 
• about 0.1 grams per liter to about 10 grams per liter nickel (= the concentration of nickel ions in the electroplating bath can be from about 0.1 to about 10 g/liter (about 100 to 10,000 ppm)) [page 3, [0036]]; 

• about 50 grams per liter to about 220 grams per liter of an alkaline compound effective to provide the bath with a pH more than about 13 (= the electroplating bath can be an aqueous solution that is alkaline, having a pH that is preferably about 14. The bath contains an inorganic alkaline component in an amount effective to achieve this pH. Based on the electroplating bath of the alkaline component, amounts from about 50 g/liter to about 200 
g/liter, can be used) [page 3, [0033]]; and
a nickel complexing agent (= an amine) [page 3, [0041]],
wherein the concentration of iron ions in the electroplating bath provide is from about 0.1 gram per liter to about 10 grams per liter (= the concentration of metal ions in the electroplating bath can be from about 0.1 to about 10 g/liter (about 100 to 10,000 ppm)) [page 3, [0037]], and
	wherein the iron complexing agent comprises sodium gluconate, sodium tartrate, sodium hydroxybutyrate, potassium gluconate, potassium tartrate, and/or potassium hydroxybutyrate (= a chelating agent such gluconate or tartrate (page 3, [0045]) = e.g., sodium tartrate (page 4, [0059])).
The bath of Eckles differs from the instant invention because Eckles does not disclose the following:
a.	About 2 g/I to about 200 g/I of a nickel complexing agent.
	Eckles teaches that one type of additive, which is capable of potentially electrolytically breaking down at the anode, can comprise an amine (page 3, [0041]).
	Like Eckles, Yasuda teaches a zincate type zinc alloy electroplating bath (col. 1, lines 8-

11). Examples of the chelating agent suitable for dissolving the salt of Ni include sodium tartrate, sodium gluconate, NaCN, triethanolamine, ethylenediamine, pentaethylene hexamine, N,N,N’,N’-tetrakis-(2-hydroxypropyl)ethylenediamine, EDTA 2Na, N-hydroxyethyl 
ethylenediamine (HEEDA), diethylenetriamine; or a reaction product of a mixture of one or more kinds of aliphatic amine with epihalohydrin (hereinafter referred to as chelating agent A); or mixtures thereof (col. 3, lines 58-67). The content of the chelating agent is 0.5 to 300 g/l (col. 4, lines 4-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bath described by Eckles with about 2 g/I to about 200 g/I of a nickel complexing agent because 0.5 to 300 g/l of a nickel chelating agent would have been suitable for dissolving a salt of nickel. 
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
b.	A complex of an iron salt and an iron complexing agent, wherein the complex is formed prior to addition to the electroplating bath.
c.	Wherein the concentration of iron ions in the electroplating bath provide by the complex.

Eckles teaches that:
In accordance with yet another aspect of the invention, the additional metal ions can include any metal ion except that nickel ions cannot be used as the sole additional metal ions. In this aspect, the electroplating bath can comprise, for example, a mixture of zinc ions and iron ions, a mixture of zinc ions, nickel ions, and iron ions, but not a mixture of zinc ions and nickel ions. 
The source for these additional metal ions for the electroplating bath can be any suitable metal compound, which can be made soluble in an aqueous alkaline solution. The concentration of metal ions in the electroplating bath can be from about 0.1 to about 10 g/liter (about 100 to 10,000 ppm), more preferably in the range from about 0.1 g/liter to about 3 g/liter (about 100 ppm to about 3,000 ppm) [page 3, [0037]].

	Deloye teaches that:
Iron is introduced as ferrous or ferric salt, more preferably is the use of ferric salt like ferric Sulphate, ferric Chloride, ferric Oxide, ferric Nitrate (page 1, [0027]).

Ferrous or ferric ions have to complexed with appropriate complexing agents to be maintained in solution at very alkaline pH (>14). Amongst the various complexing agents, amines are the preferred ones and especially alkanolamines like MEA, DEA, TEA or N,N,N′,N′-tetrakis-(2-hydroxypropyl)-ethylenediamine. Polyols like sorbitol, mannitol can also be used as complexing agents for iron as well as mixtures of polyols and amines (page 1, [0028]).

	WO ‘606 teaches that for deposition of zinc alloys complexes of Fe, Co, Ni or Mn may be 
added in an amount of 0.01 to 50 g/l (page 6, lines 28-29).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bath described by Eckles with a complex of an iron salt and an iron complexing agent, wherein the complex is formed prior to addition to the electroplating bath, and wherein the concentration of iron ions in the electroplating bath provide by the complex because Eckles teaches that the source for iron ions for the electroplating bath can be any suitable metal compound, which can be made soluble in an aqueous alkaline solution where Deloye teaches that iron is introduced as ferrous or ferric 

salt which the ferrous or ferric ions have to complexed with appropriate complexing agents to be maintained in solution at very alkaline pH (>14) where WO ‘606 teaches adding complexes of Fe to alkaline baths for zinc or zinc alloy plating.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
WO ‘952 teaches that suitable sources of iron ions can be any water soluble ferric, ferrous salt and/or complex (page 16, lines 28-29).
d.	Wherein the aqueous alkaline zinc-nickel-iron electroplating bath is configured to deposit a ternary zinc-nickel-iron alloy containing 7 to 16 wt.% nickel, 0.5 to 8.0 wt.% iron, and the balance zinc.
The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the Eckles combination 
teaches a bath in a similar manner as presently claimed. Thus, the bath of the Eckels combination is configured to deposit a ternary zinc-nickel-iron alloy containing 7 to 16 wt.% nickel, 0.5 to 8.0 wt.% iron, and the balance zinc.
Furthermore, if the composition is physically the same, it must have the same properties. Products of identical chemical composition cannot have mutually exclusive 

properties. A chemical composition and its properties are inseparable (MPEP § 2112.01(II)).
Regarding claim 13, Eckles teaches wherein the nickel complexing agent comprises at least one of an aliphatic amine, alkyleneimine, poly(alkyleneimine), polyamine, amino alcohol, carboxylic acids, or sodium or potassium salts thereof (= aliphatic amines) [page 3, [0041]].
	Regarding claim 14, Eckles teaches the aqueous alkaline electroplating bath being free of a polyoxyalkylene compound and a quaternary polymer (= the electroplating bath can also contain, in addition to the zinc and the additional metal ions, at least one additive commonly 
used in a zinc or zinc alloy electroplating bath that improves an aspect of the electroplating process) [page 3, [0038]].
	Regarding claim 15, Eckles teaches a brightener (= it will be understood by those skilled in the art that the electroplating bath may also contain other additives such as other brighteners) [page 4, [0046]].
	Regarding claim 35, WO ‘952 teaches wherein the iron salt comprises ferrous sulfate (= suitable sources of iron ions can be any water soluble ferric, ferrous salt and/or complex. Ferrous sulphate can be employed as an iron ion source) [page 16, line 28, to page 17, line 3].
	Yasuda teaches wherein the iron salt comprises ferrous sulfate (col. 3, lines 45-46).

IV.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckles et al. (US Patent Application Publication No. 2007/0023280 A1) in view of Yasuda et al. (US Patent No. 4,983,263), Deloye et al. (US Patent Application Publication No. 2016/0047056 A1), WO 2007/025606 (‘606) and WO 2016/169952 (‘952) as applied to claims 10, 13-15 and 35 above, 

and further in view of Arzt et al. (US Patent Application Publication No. 2009/0107845 A1) and Sonntag et al. (US Patent No. 6,652,728).
	Eckles, Yasuda, Deloye, WO ‘606 and WO ‘952 are as applied above and incorporated herein.
	Regarding claim 16, the method of Eckles differs from the instant invention because Eckles does not disclose wherein the brightener comprises at least one of N-methylpyridinium-3-carboxylate or salt thereof (trigonelline), 1-benzylnicotinate, or sulfopropylpyridinium. 
	Eckles teaches that the electroplating bath may also contain other additives such as other brighteners, and metal complexing agents (page 4, [0046]).
	Like Eckles, Arzt teaches an alkaline electroplating bath for depositing zinc alloys on substrates (page 1, [0001]). Conventional zinc alloy baths used in the alkaline electroplating bath are usually composed of 0.1-5 g/l aromatic or heteroaromatic brighteners (page 2, [0019] and [0024]).
Like Eckles, Sonntag teaches aqueous alkaline cyanide-free baths for the galvanic deposition of zinc or zinc alloy coatings on a substrate (col. 1, lines 10-12). A further additive is of a quaternary derivative of a pyridine-3-carboxylic acid of the formula B (col. 3, line 66 to col. 4, line 21). The addition of the further additive B and/or C produces a further improvement in the layer thickness distribution. The improvement in the gloss may be mentioned as a further advantage of the addition of the aforementioned derivatives B and C to the bath (col. 4, lines 31-35).
	It would have been obvious to one having ordinary skill in the art before the effective 

filing date of the claimed invention to have modified the brightener described by Eckles with wherein the brightener comprises at least one of N-methylpyridinium-3-carboxylate or salt thereof (trigonelline), 1-benzylnicotinate, or sulfopropylpyridinium because a quaternary derivative of a pyridine-3-carboxylic acid of the formula B improves the layer thickness distribution and gloss.
	Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the 
variations are predictable to one of ordinary skill in the art (MPEP § 2141.03 and § 2164.03).
The motivation to combine prior art references can arise from the expectation that the
prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

Response to Arguments
Applicant’s arguments filed October 14, 2022 have been fully considered but they are not persuasive. 
• Applicant states that in particular, neither Eckles nor Yasuda describe or suggest that the electroplating bath contains a complex of an iron salt and an iron complexing agent where the complex is formed prior to addition to the electroplating bath. Instead, Eckles only describes that in a zinc-iron alloy bath, the bath may contain iron and triethanolamine to complex the iron (see e.g., Example 13). There is no teaching or suggestion in Eckles regarding the use of a complex of an iron salt in the electroplating bath where the complex is formed prior to addition to the 

electroplating bath. Nor does Yasuda cure any of the deficiencies of Eckles in this regard.
In response, Eckles teaches that the source for iron ions for the electroplating bath can be any suitable metal compound, which can be made soluble in an aqueous alkaline solution where Deloye teaches that iron is introduced as ferrous or ferric salt which the ferrous or ferric ions have to complexed with appropriate complexing agents to be maintained in solution at very 
alkaline pH (>14) where WO ‘606 teaches adding complexes of Fe to alkaline baths for zinc or zinc alloy plating.
	There is no requirement that the motivation to make the combination be expressly articulated in one or more of the references. The teaching, suggestion or inference can be found not only in the references but also from knowledge generally available to one of ordinary skill in the art. Ashland Oil v. Delta Resins 227 USPQ 657 (CAFC 1985). The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re McLaughlin 170 USPQ 209 (CCPA 1971); In re Rosselet 146 USPQ 183 (CCPA 1960). References are evaluated by what they collectively suggest to one versed in the art, rather than by their specific disclosures. In re Simon 174 USPQ 114 (CCPA 1972); In re Richman 165 USPQ 509, 514 (CCPA 1970).

	• Applicant states that the claimed invention recites an electroplating bath that is configured to deposit a ternary zinc-nickel-iron alloy containing the recited concentrations of nickel and iron, which is accomplished by the presence of the complex of the iron salt and iron complexing agent in the bath, not by the mere inclusion of these ingredients separately within 

the bath.
	• Applicant states that Eckles does not describe or suggest adding a complex of iron salt and iron complexing agent to the bath, but only describes that triethanolamine (TEA) may be added to the bath to “complex” the iron. 
	In response, disclosed examples and preferred embodiments do not constitute a 
teaching away from a broader disclosure or nonpreferred embodiments (MPEP § 2123(II)). 
A reference is not limited to the working examples, see In re Fracalossi, 215 USPQ 569 (CCPA 1982).
Eckles teaches that the source for iron ions for the electroplating bath can be any suitable metal compound, which can be made soluble in an aqueous alkaline solution where Deloye teaches that iron is introduced as ferrous or ferric salt which the ferrous or ferric ions have to complexed with appropriate complexing agents to be maintained in solution at very 
alkaline pH (>14) where WO ‘606 teaches adding complexes of Fe to alkaline baths for zinc or zinc alloy plating.

	• Applicant states that as described and claimed herein, it is not the presence of the individual ingredients that produces the ternary zinc-nickel-iron deposit having the desired concentration of nickel and iron, but rather the addition of the iron complex to the bath. This is neither described nor suggested by Eckles.
	In response, it has been held that a newly discovered use or function of components does not necessarily mean the system is unobvious since this use or function may be inherent 

in the prior art. Ex parte Pfeiffer 135 USPQ 31.

	• Applicant states that furthermore, Yasuda also does not describe or suggest an electroplating bath that contains a complex of iron salt and iron complexing agent but again only describes that such additives may be added separately to the bath. 
	In response, the rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference. In re Lyons 150 USPQ 741 (CCPA 1966). Moreover, it is well settled that one cannot show nonobviousness by attacking the references individually where, as here, the rejection is based on a combination of references. In re Keller 208 USPQ 871 (CCPA 1981); In re Young 159 USPQ 725 (CCPA 1968).

	• Applicant states that as such, neither Eckles nor Yasuda, alone or in combination, describe or suggest an electroplating bath that is configured to deposit a ternary zinc-nickel-iron alloy containing 7 to 16 wt.% nickel, 0.5 to 8.0 wt.% iron, and the balance zinc as described and claimed by Applicant.
In response, the Eckles combination teaches a bath in a similar manner as presently claimed. Thus, the bath of the Eckels combination is configured to deposit a ternary zinc-nickel-iron alloy containing 7 to 16 wt.% nickel, 0.5 to 8.0 wt.% iron, and the balance zinc.
Furthermore, if the composition is physically the same, it must have the same properties. Products of identical chemical composition cannot have mutually exclusive 

properties. A chemical composition and its properties are inseparable (MPEP § 2112.01(II)).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS 
from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        October 22, 2022